Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2016

                                     No. 04-16-00232-CR

                                   Christopher Ray LOPEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 388503
                           Honorable Scott Roberts, Judge Presiding


                                        ORDER

       Appellant has failed to comply with this court’s June 3, 2016 order requiring him to file
proof that the reporter has been paid for the record or that appellant is indigent. In accordance
with that order, appellant’s brief is therefore due July 5, 2016. The court will consider only
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court